Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, Figs. 5-6 and 10A-10E, claims 1-12 in the reply filed on 03/24/2021 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-12 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 fails to further limit the length range of 3-5 cm.  A length of 3 mm does not fall within the range of 3-5 cm.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levius (5887593). 
Regarding claims 1 and 11-12, as best understood, Levius discloses a device 10 (Fig. 1) for absorbing urine in the urethra and blocking urinary flow (abstract) comprising: a substantially cylindrical body about 4-8 mm in diameter; wherein the diameter is about 5 mm (col. 5, lin. 14-17 disclose 4-8.7 mm diameter and abstract discloses a tubular insert which has a cylindrical shape), having an insertion end 16 and a withdrawal end 20 (Fig. 1), said body comprised of absorbent material that expands upon contact with urine (col. 4, lin. 55-57 disclose a foam layer which absorbs body moisture and swells); and a string 53 (Fig. 2) attached to and exiting the withdrawal end 20 of the body for removing the device from the urethra (the pull string 53 is fully capable of performing the intended use of removing the device); except for disclosing the body is about 3-5 cm in length and the length is about 3 mm. 
However, Levius discloses a tubular body having a certain length designed to fit a urethra (abstract and as shown in Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the body is about 3-5 cm and 3mm In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the body is about 3-5 cm and 3mm in length, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 2, Levius discloses wherein the body comprises an outer layer 34 (Fig. 2), an intermediate layer 32 (Fig. 2) and an inner layer 24 (Fig. 2), said intermediate layer comprising hydrogel properties (col. 5, lin. 2-11 disclose the foam layer comprises hydrogel); except for the inner layer comprising hydrogel properties.  However, Levius discloses using hydrogel for the intermediate layer to mimic mucous.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner layer to comprise hydrogel properties, as taught and suggested by Levius, for the purpose of allowing the inner layer to mimic the natural anatomy.  Furthermore, it would have been obvious to one .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Levius (5887593) in view of Mische (2008/0077174). 
Levius discloses the claimed invention of claim 1; except for a mesh encasing the body and wherein the mesh is comprised of polyethylene and/or polyurethane.  However, Mische teaches a similar urinary incontinence device (abstract) comprising a mesh encasing the body and wherein the mesh is comprised of polyethylene and/or polyurethane (par. 0095 discloses a mesh covering made of polyethylene and/or polyurethane). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Levius to include a mesh encasing the body and wherein the mesh is comprised of polyethylene and/or polyurethane, as taught and suggested by Mische, for the purpose of increasing the surface area of the device and for delivering therapeutic materials (par. 0095 of Mische). 
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levius (5887593) in view of Santini, Jr. et. al. (2007/0016163) “Santini”. 
Levius discloses the claimed invention of claim 1; except for a biodegradable receptacle at the insertion end of the body; and a lubricating material within the receptacle; wherein the lubricating material is an anesthetic jelly; wherein the lubricating material comprises at least one of an antibiotic and a vasodilator and the device is impregnated with at least one of a vasodilator or antibiotic. However, Santini teaches a similar invention comprising a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Levius to include a biodegradable receptacle at the insertion end of the body; and a lubricating material within the receptacle; wherein the lubricating material is an anesthetic jelly; wherein the lubricating material comprises at least one of an antibiotic and a vasodilator and the device is impregnated with at least one of a vasodilator or antibiotic, as taught and suggested by Mische, for the purpose of providing controlled drug release at the site of implantation (par. 0002 of Santini). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levius (5887593) in view of Santini, Jr. et. al. (2007/0016163) “Santini” further in view of Tan et al. (2010/0100170) “Tan”. 
Levius in view of Santini teaches the claimed invention of claims 1, 5 and 7; except for wherein the vasodilator is alprostadil.  However, Tan teaches a similar invention comprising alprostadil (par. 0070).  Therefore, it would have been obvious to one of ordinary skill in the art . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levius (5887593) in view of Venkatraman et al. (2018/0042742) “Venkatraman”. 
Levius discloses the claimed invention of claim 1; except for wherein the absorbent material comprises super absorbent polymer (SAP).  However, Venkatraman teaches a similar invention comprising an absorbent material comprises super absorbent polymer (SAP) (par. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the absorbent material in Levius to include super absorbent polymer (SAP), as taught and suggested by Venkatraman, for the purpose of using a swellable material for enhanced absorption (par. 0050).   
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent material comprises super absorbent polymer (SAP), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774